 PLUMBERS AND PIPEFITTERSLOCAL UNION 142, AFL-CIO 307the craft,it isunlawful for an employer to contract to hire only journeymen to fillvacanciesin the craft.Such a holding would makeit illegal to agreeto hire onlyplumbersto do plumbingwork if pipefitterswere capable of doingany ofit; stonemasonsif bricklayerscan lay stone;diemakers if machinistsrun lathes; roofers wherecarpenters can lay shingles.Some of the work ofsome craftscan beperformedby the traditional handyman.The General Counsel'scontentionis rejected.In myview,so long as the arrangement is not forthe purpose of preferringmen on thebasisof their unionmembershiprather thanon the basisof their probableskill, anagreementto hire onlyjourneymenin the craftis not illegal.Journeymanstatus isan acceptable indiciumof likely competenceat the trade.Indeed, its very purpose isto serve as such evidence.Recognitionof that factisnot inconsistentwith thestatute.In any event,in the instant case, the employerswere free to hire non-journeymen after the 30-day period.Hence they were not completely restricted tothe employment of journeymen.It isnow found that article 7,and its successor article 9,do not establishclosed-shop or preferentialhiring conditions in the plants of Institute members, and arethereforenot illegal.In accordance with the concessionof the General Counsel,under such circumstances the Union was entitled to insist in the negotiations upon suchan article as a condition of agreement.Whether itin fact did so need not,there-fore,be determined. In view ofthese findings other contentionsof the GeneralCounsel donot require consideration.It is foundthat the evidence doesnot establish any of the allegations of unfairlabor practicesalleged in the complaint.Itwill consequentlybe recommended thatthe complaintbe dismissed in its entirety.CONCLUSIONS OF LAW1.Glass Container Manufacturers Institute and its employer members are engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.The Respondent,American Flint Glass Workers'Union of North America,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.TheRespondent has not engaged in any of the unfair labor practices alleged inthe complaint.[Recommendations omitted from publication.]Plumbers and Pipefitters Local Union No. 142,AFL-CIOandWilliam MateraPlumbers and Pipefitters Local Union No.142,AFL-CIOandShop-RiteFoods,Inc.,d/b/a PigglyWiggly.CasesNos.23-CC-72 and 23-CC-73. September 22,1961DECISION AND ORDEROn October 25, 1960, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and' recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondentdid not engage in certain other unfair labor practices and recom-mended that the complaint be dismissed with respect thereto.There-after, the Respondent, the General Counsel, and the Charging Party,Shop-Rite Foods, Inc., d/b/a Piggly Wiggly, hereafter called Piggly133 NLRB No. 33. 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDWiggly, filed exceptions to the Intermediate Report and supportingbriefs.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications herein.1.We agree with the Trial Examiner that the Respondent violatedSection 8(b) (4) (i) (B) of the Act by inducing and encouraging em-ployees of neutral employers Dillard and Johnson, and other persons,to engage in a work stoppage with an object of forcing or requiringPiggly Wiggly to cease doing business with San Antonio Refrigera-tion Company, hereafter called Refrigeration, the only firm involvedherein with whom the Respondent was engaged in a primary dispute.Since the picketing conducted by the Respondent on April 26, 1960,did not, contrary to the Respondent's contention, meet the applicablestandards for common situs picketing as established by the Board intheMoore Dry Dockcase, 3 we find it unnecessary and therefore do notpass on the Trial Examiner's conclusion contained in footnote 5 of theIntermediate Report.We also agree with the Trial Examiner that the Respondent violatedSection 8(b) (4) (ii) (B) by its aforementioned conduct and by itsthreat of physical violence if Piggly Wiggly continued to do businesswith Refrigeration.2.For the reasons explicated in our recent opinion inLohman SalesCompany,4we adopt the Trial Examiner's conclusions that the Re-spondent's handbilling of Piggly Wiggly stores was protected by thepublicity proviso to Section 8 (b) (4).ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Plumbers andPipefitters Local Union No. 142, AFL-CIO, its officers, representa-tives, agents, successors, and assigns, shall :1.Cease and desist from :1 The Respondent has requested oral argument.This request is hereby denied becausethe record,the exceptions,and thebriefs adequately present the issues and positions ofthe parties.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning, and Brown].8Sailors' Union of the Pacific,AFL (Moore Dry Dock Company),92 NLRB 547.'International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Milk Drivers and Dairy Employees Local537(Jack M. Lohman, d/b/a LohmanSales Company),132 NLRB 901. PLUMBERS AND PIPEFITTERS LOCAL UNION 142, AFL-CIO 309(a)Threatening, coercing, or restraining Shop-Rite Foods, Inc.,d/b/a Piggly Wiggly, where an object thereof is forcing or requiringPiggly Wiggly to cease doing business with San Antonio Refrigera-tion Company.(b)Engaging in, or inducing or encouraging any individual em-ployed by Shop-Rite Foods, Inc., d/b/a Piggly Wiggly, or by anyother person in the San Antonio area, engaged in commerce or in anindustry affecting commerce, operating at a common situs with PigglyWiggly, except San Antonio Refrigeration Company, to engage in astrike or a refusal in the course of his employment to perform anyservices, where an object thereof is to force or require Piggly Wigglyto cease doing business with San Antonio Refrigeration Company.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls, copies of the notice at-tached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by the Respondent, be posted by Re-spondent's authorized representative immediately upon receipt there-of, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section8(b) (4) (ii) (B) of the Act by distributing handbills at or nearPiggly Wiggly stores.5 In the event'that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Act, we herebynotify you that :WE WILL NOT threaten, coerce, or restrain Shop-Rite Foods,Inc., d/b/a Piggly Wiggly, where an object thereof is forcingor requiring the latter to cease doing business with San An-tonio Refrigeration Company. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT engage in or induce or encourage any individualemployed by Shop-Rite Foods, Inc., d/b/a Piggly Wiggly, or byany other person in the San Antonio area, engaged in commerceor in an industry affecting commerce, operating at a commonsituswith Piggly Wiggly, except San Antonio RefrigerationCompany, to engage in a strike or a refusal in the course of hisemployment to perform any services where an object thereof isforcing or requiring Piggly Wiggly to cease doing business withSan Antonio Refrigeration Company.PLUMBERS AND PIPEFITTERS LOCALUNION No. 142,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in San Antonio, Texas, on July 20 and 21, 1960, on complaint of theGeneral Counsel and answer of Plumbers and Pipefitters Local Union No. 142,AFL-CIO, herein called Respondent.The issues litigated were whether Respondentviolated Section 8(b)(4) (i) and (ii) (B) of the National Labor Relations Act, asamended.On or before August 8, 1960, all parties submitted briefs which I haveduly considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSESOF THE EMPLOYERS INVOLVED(a)WilliamMatera is ageneral contractor engaged in the construction of build-ingsin San Antonio, Texas.During the 12 months preceding the hearing, in thecourse and conduct of his business, he purchased, transferred, and delivered to hisconstruction sites in San Antonio building materials and other goods valued in excessof $2,000,000, more than $1,000,000 worth of which came from outside the Stateof Texas.(b) Shop-Rite Foods, Inc., d/b/a Piggly Wiggly, herein called Piggly Wiggly, isa corporation engaged in the retail grocery business in Texas and New Mexico andhas a number of retail stores and warehouses in San Antonio, Texas. In the con-duct ofitsbusinessin San Antonio during the year 1959 it sold and distributedgroceries valued in excess of $5,000,000.(c)Dale Johnson, an individual proprietor doing business under the trade nameand style of D. E. Johnson Plumbing and Heating Company, herein called Johnson,isa plumbing, heating, and air-conditioning contractor.During the 12-monthperiod prior to the hearing, in the course and conduct of its business, it purchased,transferred, and delivered to its facilities in the State of Texas plumbing, heating,and air-conditioning equipment, supplies, and other goods and materials valued inexcessof $170,000, more than $50,000 worth of which originated outside the Stateof Texas.(d)G. H. Dillard, an individual proprietor doing business under the trade nameand style of G. H. Dillard Company, herein called Dillard,isanair-conditioningcontractor. - During the 12-month period prior to the hearing, in the course andconduct ofits business, it purchased, transferred, and delivered to its facilities inTexas, heating and air-conditioning equipment and other goods and materials valuedin excessof $200,000, over $50,000 worth of which were transported from pointsoutside the State of Texas. PLUMBERS AND PIPEFITTERS LOCAL UNION 142, AFL-CIO 311(e)L.D. Gillespie,W. A. Moore, and Taylor Saathoff are copartners doingbusiness under the trade name and style of San Antonio Refrigeration Company,herein called Refrigeration.They are engaged at San Antonio, Texas, in the businessof installing and servicing commercial refrigeration.I find that each of the businesses mentioned above, excluding Refrigeration, affectcommerce within themeaningof the Act and that it will effectuate the policies of theAct to assert jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDPlumbers and Pipefitters Local UnionNo. 142, AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesDuring the period here pertinent Matera, the general contractor, was engaged inconstruction the superstructure of the Northwest Shopping Center and had subcon-tracted the air-conditioning and plumbing work for the various buildings to Johnsonand Dillard, each of whom were operating under a contract with Respondent.Asthe superstructure of each store building was completed, Matera turned the buildingover to the owneror lessee forcompletion, that is, for the installation of fixtures,refrigeration, etc.About March 1, 1960, Matera turned over-to one of thelessees,Piggly Wiggly, the building in which the latter planned to operate its grocery business.PigglyWiggly, under its present and past ownership, had for many years been usingthe services of Refrigeration, a nonunion firm, for the installation and servicing ofits refrigeration, and it contracted with Refrigeration to do this work at its newstore in the Northwest Center.The complaintallegesthat Respondent, in violation of Section 8(b) (4) (i) and(ii) (B) of the Act, picketed the Northwest Center construction site on April 26,1960, inducing and encouraging employees of Dillard and Johnson and other personsto refuse to perform services for their respective employers, an object being to forceor require Piggly Wiggly and other persons to cease doing business with Refrigera-tion;and that Respondent, also in violation of Section 8(b)(4)(i) and (ii)(B) ofthe Act, on or about March 1, orally communicated threats of violence to a super-visory employee of Piggly Wiggly, if the latter failed to use members of Respondentfor its refrigeration work.The complaint also alleges that on April 25 and there-after,Respondent threatened, coerced, and restrained Piggly Wiggly and other per-sonsby distributing handbills at or near thepremisesof a number of Piggly Wigglystores inSan Antonio, an object of Respondent's conduct being to force or requirePigglyWiggly and other persons to cease doing business with Refrigeration.The issues are whether a preponderance of the evidence supports the factual alle-gations and whether those facts are legally sufficient to establish the violation alleged.An issue of particular importance is whether the handbilling, because it refers to onefurnishing services, rather than products, to PigglyWiggly, comes within the pro-scription of Section 8(b) (4) (-ii) (B) and the publicity proviso to Section 8(b) (4)of the Act.B. Events preceding the April26 picketing and the handbillingShortly after General Contractor Matera, on March 1, turned over to PigglyWiggly the store building which it had leased, Respondent's business agent, HankBrown, obtained from Matera a list of the tenants for the Northwest Center buildingsand on March 14 mailed to each of the tenants a letter, to which was attached alistof pumbing and pipefitting contractors who employed members of Respondent,requesting that any plumbing, heating, air-conditioning, refrigeration, or pipefittingwork be awarded to one of the listed firms, who paid the prevailing wage rate. Inthe letter each tenant was warned that "in an effort to maintain the prevailing rateof wages as established in this area, our local union shall establish legal picketson any job or installation where substandard wages are being paid by any firm in theplumbing and pipefitting industry."Also early in March, Brown called upon Edward W. Keeling, division manager ofPiggly Wiggly's 15 San Antonio stores, gave Keeling a list of plumbing and pipefittingcontractors who employed Respondent's members and asked him, if he had notalready decided upon the firm which was to do the refrigeration installation on thenew Piggly Wiggly store, to consider awarding the work to one of the firms onRespondent's list. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout April 1, however, Keeling awarded the work to Refrigeration, the nonunionfirm with which Piggly Wiggly had been doing business for many years.ThereafterRespondent's financial secretary, Elton Schroeder, upon several occasions talkedseparately to Saatoff and Moore, two of the three partners operating the Refrigera-tion firm, in an attempt to persuade them to use two union members on the PigglyWiggly job and, in response to an inquiry by one of the partners, informed him ofthe union wage rate which would have to be paid the union workmen.Schroeder, on or about April 13, also .talked to Piggly Wiggly's division manager,Keeling, in an attempt to persuade Keeling to see that unionmen were used for in-stalling the refrigeration equipment.Keeling informed Schroeder that he had beenusing the services of Refrigeration for a number of years, was satisfied with that firm,and did not wish to make a change.When Schroeder sought his assistance in gettingRefrigeration to use unionmen, Keeling told Schroeder that if the latter wanted toorganize Refrigeration, that was his business, but that Keeling would not interfere.Schroeder warned him, however, that if he did not change, "it would cause 'a lot oftrouble, a lot of worry, a lot of headaches, save a lot of money. There might be someknots in some heads."Shortly thereafter Respondent's business manager, Brown, sought an interview withMatera, the general contractor at the Northwest Center, and, upon learning thatMatera was not in his office, asked the latter's secretary to tell Matera "that it lookedlike he was going to have to put pickets on the job because Piggly Wiggly was usingnon-union men" and that it should be emphasized to Matera that the picketing wouldnot be directed against him but against Piggly Wiggly.' In addition to Refrigerationmen, carpenters and electricians were also working at the Piggly Wiggly site but itis not contended that any of them were nonunion. Pickets were in fact placed atand near the two driveways leading into Northwest Center at 7:30 a.m. on April 26and on the same day handbills were distributed at six or seven of Piggly Wiggly'soperating retail stores in San Antonio.No attempt was made by Respondent topicket Refrigeration's place of business or to pass out handbills there.C. The picketingOn April 26, when the picketing occurred, none of the stores at the NorthwestShopping Center were ready for occupancy or operation and a number of no-trespassingsignswere posted around the project to keep the public out.The twodriveways into the project site were located near one corner of the project wherePigglyWiggly had its store.Workmen wishing to drive into the site had to enterat one or the other of the two driveways being picketed but they could, and somedid, park on the streets and walk over the curbs to their jobs without using the drive-ways.The picket walking near, and across, one driveway carried a sign reading:This is forinformation onlySAN ANTONIOREFRIGERATION CO.pays sub-standard wagesThe picket walking near, and across, the other driveway carried a sign reading:This is forinformation onlyPIGGLY WIGGLYpays construction workerssub-standard wagesThe eight employees of Dillard, one of the plumbing subcontractors, refused tocross the picket line and did not work on the project at all that day.All the em-ployees of Johnson, the other plumbing subcontractor, at first refused to work but,upon being told by Johnson that they would be fired if they did not report for workby 11 a.m., all but five went to work by the alloted time? In the meantime, Re-spondent's financial secretary, Schroeder, in response to a telephone call from1 This finding is based upon the credited testimony of Matera's secretary, Norma Lister.Browntestified that although it was likely he left a message for Matera to call him, hedid not recall leaving the message attributed to him by Lister.EThese work stoppages occurred despite the fact, as testified by Brown, that severalweeks before the picketing commenced, in response to an inquiry of a union steward ofeither Johnson or Dillard as to what the men shoulddo inthe event of a picket line,Brown told the steward that the men should continue working. PLUMBERS AND PIPEFITTERS LOCAL UNION 142, AFL-CIO 313Johnson, had appeared at the jobsite. Johnson asked Schroeder to tell the men togo to work or go home but Schroeder declined to do so. Johnson, who was himselfa member of Respondent Union and familiar with its bylaws, then asked Schroederwhether, pursuant to a provision in the Union's bylaws for penalizing members whocrossed a picket line, the men would be fined if they reported for work. Schroederrefused to commit himself on that matter.Johnson also talked to Respondent's business manager, Brown, about getting themen back to work or obtaining replacements for them. Brown took the positionthat because of a provision in Respondent's contract with Johnson, the latter couldnot lawfully discharge his men for refusing to cross the picket line. It was finallyagreed that Respondent would discontinue the picketing, that Johnson would takeback the five discharged men, with pay for the 5 hours of working time on April 26subsequent to their discharge, and that Brown would not file any charges with Re-spondent against any of the men who had worked that day. In agreeing to dis-continue the picketing, Brown stated that his purpose-to inform the public thatPigglyWiggly allowed subcontractors to pay substandard wages-would be servedby continuing the distribution of handbills at other Piggly Wiggly stores.He specu-lated that if he could in that manner get 5,000 people to stop buying from PigglyWiggly, the latter `would feel it in their pocketbook, or their cash registers."He toldJohnson that he had been trying to secure Piggly Wiggly's refrigeration work forseveral years and eventually he would get it.D. The handbillingIt isundisputed that handbills were distributed at or near thepremisesof six orseven Piggly Wiggly stores in San Antonio on April 26 and 27 and that beginningon June 10 and thereafter until about July 1, these stores were handbilled everyWednesday and Friday except in rainy weather.The handbills stated:PIGGLYWIGGLYof San AntonioAllows Sub-Contractors to Pay TheirEmployees Substandard Wages*We PROTEST the Payment ofSUBSTANDARD WAGESPlease DO NOT PatronizePIGGLY WIGGLYDistributed byPLUMBERS ANIY PIPEFITTERSLOCAL UNION NO. 142*Wages belowprevailingminimum wagesfor this area as determined by theSecretary of Labor ofthe UnitedStates.Persons distributing the handbills strictly obeyed instructions of Respondent'sBusi-nessManager Brown that they were to stand on public property near the customerentrances, not block the entry or exit of any person, and leave immediately if anydifficultyarose.Pursuant to these instructions, one distributor did leave when aPigglyWiggly storemanagerrequested him to do so.No work stoppage resultedfrom the handbilling;nor wasthere any refusal by employees to handle products orto perform services.E. Analysisand conclusions1.The April 26 picketing as a violation of Section 8(b) (4) (i) (B) of the ActIt is clear from the record that Respondent was engaged in a labor dispute withRefrigeration occasioned either by the latter's performing work at substandard wagerates for PigglyWiggly 3 or by its refusal to use Respondent's members on thePigglyWiggly job. In furtherance of this dispute with Refrigeration, Respondentplaced two pickets at and near the entrances to the Northwest Shopping Center, oneof thesignsdirected at Refrgieration and the other at Piggly Wiggly.This picketinginduced and encouraged employees at the Northwest Center building site to ceasework.None of Dillard's employees worked while the picketing was in progress anda number ofJohnson'semployees refused to work even in the face of a dischargeultimatum if they did not work.8 Saatoff,one of the partners,testifiedthatRefrigeration charged some of its customers$4 an hour but that it gave Piggly Wiggly a discount, charging only $3.50 an hour-whichwas less than the union rate. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe picketing,, moreover, plainly had as an object the forcing and requiring ofPiggly Wiggly to cease doing business with Refrigeration.This is disclosed in state.ments made by union agents prior to the picketing-such as Business ManagerBrown's comment to Matera that Piggly Wiggly was using Refrigeration, a nonunionconcern, his later statement to Lister that it looked like he was going to have to putpickets on the job because Piggly Wiggly was using nonunion men, and FinancialSecretary Schroeder's warning to Piggly Wiggly's Division Manager Keeling thatPigglyWiggly's insistence on using Refrigeration instead of union men to do itsrefrigeration installation would cause a lot of trouble, worry, headaches, and per-haps "knots in some heads." Respondent's object is further revealed by Schroeder'srefusal, at the request of subcontractor Johnson, to tell the latter's employees to goto work on April 21; and by the handbills distributed at Piggly Wiggly retail storeswhich, on their face, disclosed an intent to force Piggly Wiggly to cease doing busi-ness with subcontractors paying substandard wages-a clear reference to Refrigera-tion workmen.Section 8(b) (4) (i) (B) of the Act as amended in 1959 prohibits,inter alia,thesame type of union conduct as that prohibited by the prior Section 8(b) (4) (A).Since Respondent's conduct outlined above induced and encouraged employees ofDillard and Johnson and other persons 4 to engage in a work stoppage, an objectbeing to force or require Piggly Wiggly to cease doing business with Refrigeration,itwas accordingly in violation of Section 8(b) (4) (i) (B).5International Brother-hood of Electrical Workers et al. (Samuel Langer) v. N.L.R.B.,341 U.S. 694;SalesDrivers, etc. Local 859 (Campbell Coal Company),116 NLRB 1020, enfd.sub nom.Truck Drivers and Helpers Local Union 728, etc. v. N.L.R.B.,249 F. 2d 512(C.A.D.C.), cert. denied 335 U.S. 958.2.The threats and picketing as a violation of Section 8(b)(4)(ii)(B)The complaintallegesthat the picketing was, in addition, a violation of Section8(b) (4) (ii) (B) of the amended Act-as was also the threat made by Respondent'sfinancial secretary, Schroeder, to Piggly Wiggly.That section, insofar as here rele-vant, makes it an unfair labor practicefor a union:(ii) to threaten, coerce, or restrain any person . . . where .an objectthereof is . . . (B) forcing or requiring any person .. . to cease doing busi-nesswith any other person.The legislative history relating to this provision shows that it was intended to out-law threats, coercion, and restraint of neutral employers-conduct which had notbeen made unlawful by the 1947 amendments-and that a strike or othereconomicretaliation or a threat of economic retaliation made directly against an employer toforce himto cease doing businesswith a primary employer with whom the Unionhas a dispute comes within the purview of the new provision .6 It follows, therefore,thatsincean object of the picketing was to force Piggly Wiggly to cease doingbusiness with Refrigeration, with whom Respondent had a labor dispute, that conductwas in violation of Section 8(b) (4) (ii) (B).It seemsequally clear, and I find, that Schroeder'swarningto Piggly Wiggly thatthe latter's continued use of Refrigeration for its refrigeration installation workwould cause a lot of trouble, worry and headaches and that there might be "knotsin some heads," constituted a threat of economic retaliation, including possibleviolence, against PigglyWiggly if the latter did not ceasedoing businesswith Re-frigeration and that such threat was in contravention of Section 8(b)(4)(ii)(B)?4 The fact that employees in addition to those of Dillard and Johnson, such as con-structionworkers or the laborer employed at the Piggly Wiggly building site, may notactually haveceased workbecause of the picketing does not mean that they were not alsoinducedand encouraged, for where, as here, a union's conduct is reasonably intended tocause a work stoppage, it is not of controlling significance that the inducement andencouragement was not successful.N.L.R.B. v. Association Musicians,et al.(GothamBroadcasting Corp. (Station 'WINS)),226 F. 2d 900, 904-905 (CA. 2), cert. denied,351 U.S 962.s In view of Respondent'sdemonstratedobjective of forcing or requiring Piggly Wigglyto ceasedoingbusinesswith Refrigeration, Respondent's argument that the standardsestablished by the Board inMoore Dry Dock Company, 92NLRB 547, for common situspicketing were met is misplaced6 This legislative history is set forthinInternationalHod Carriers, etc, Local No. 1140(Gilmore Construction Company),127 NLRB 541, footnote 6.7 The complaint alleged that Schroeder's threatening statement occurred "on or aboutMarch 1, 1960." In its brief, Respondent contends that since the evidence shows that PLUMBERS AND PIPEFITTERS LOCAL UNION 142, AFL-CIO 315InternationalHod Carriers,etc. Local No.1140 (Gilmore Construction Company),127 NLRB 541;Alpert v.Excavating and Building Material etc., Union(ConsalvoTrucking,Inc.),184 F.Supp.558 (D.C. Mass.).3.The handbillingThe distribution by Respondent of handbills atPigglyWiggly's retail stores, ap-pealing to customers not to buy from Piggly Wiggly because the latter allowedsubcontractors to pay substandard wages was not, as Respondent contends, in fur-therance of a primary dispute with Piggly Wiggly.The handbilling cannot bedivorced from the other events in thiscase.Like the picketing, it was in furtheranceof Respondent's quarrel with Refrigeration for refusing to hire union members, orpay the prevailing wage rate, for refrigeration installation work at Piggly Wiggly'snew store and had as an object forcing or requiring Piggly Wiggly to cease doingbusiness with Refrigeration at least with respect to refrigeration installation work.Indeed, the handbills themselves disclosed that the fundamental dispute was withsubcontractors paying substandard wages-an obvious reference to Refrigerationworkmen, the only subcontractors 8 shown by the record to have worked for lessthan the union wagescale.9The primary dispute was, therefore, with Refrigerationrather than with Piggly Wiggly. SeeN.L.R.B. v. Denver Building and ConstructionTrades Council, et al.,341 U.S. 675, 688.The more difficult question is whether Respondent's peaceful distribution of thehandbills in the circumstances of this case threatened, coerced, or restrained PigglyWiggly within the meaning of Section 8(b) (4) (ii) (B) of the amended Act, asalleged in the complaint.10 The relevant portions of this section, including thepublicity proviso to Section 8(b)(4), make it an unfair labor practice for a labororganization:(ii)to threaten, coerce, or restrain any person . . . where . . . an objectthereof is: . . . (B) forcing or requiring any personto cease. . .doing busi-nesswith any other person.. . Provided...That for the purpose of thisparagraph (4) only,nothingcontained in such paragraph shall be construedto prohibit publicity, other than picketing, for the purpose of truthfullyadvisingthe public, includingconsumersand members of a labor organization, that aproduct or products are produced by an employer with whom the labor organi-zation has a primary dispute and are distributed by another employer,as longas such publicity does not have an effect of inducing any individual employedthe statement in question was made "onor about April26, 1960," it is not within thescope of thecomplaintRespondent,however, made no such objectionat the timethe testi-mony was offered and I am satisfiedthat it wasnot surprised or otherwise prejudiced bythe variance in the allegations and proof in this respect. I accordingly reject Respond-ent's argument based on this groundRespondent also argues in its brief that Schroeder's statement with respect to "knotsin some heads" should not be interpreted as a threat of violence, as alleged in the com-plaint,forKeeling, on cross-examination,conceded that he had no misgivings or anyfeeling that something was going to happen to himSince, however,Schroeder's state-ment, in its very nature, was threatening,restraining,and coercive,I reject Respond-ent's contention that the statement does not fall within the proscription of Section8(b) (4) (ii) (B).Schroeder's testimonywithrespect to his reaction is not controllingfor a feeling by a person that he is"under no sense of constraint...Is a subtle thing,and recognition of constraint may call for a high degree of introspective perception "Bethlehem Shipbuilding Corporation,Ltd. v. N.L.R.B.,114 F. 2d 930, 937(C.A. 1),quoted with approval inN.L.R.B. v Donnelly Garment Company,330 U.S 219, 231.s In using the term "subcontractor"herein,I am adopting the interpretation given toitby Respondent'sbusiness agent, Brown,who testified that in the building and con-struction industry that term does not necessarily mean one who works under a contractwith anothercontractor;it also has reference to one who does specialty work at a con-struction site as distinguished from one having the general contract for the whole construc-tion project.0Respondent learned by interrogating Piggly Wiggly's division manager,Keeling, at thehearing that Piggly Wiggly had in its employ at the new store a man who did janitorialor general cleanup work,towhom it paid less than the common laborers'union rate ;but the labor dispute in this case clearly did not concern him.30 Although the complaint on its face may be construed as alleging the handbilling asalso a violation of Section 8(b) (4) (1) (B), the General Counsel at the hearing made itclear that he meant to allege it as a violation solely of the(ii)portion of that section. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDby any person other than the primary employer in the course of his employ-ment to refuse to pick up, deliver, or transport any goods, or not to performany services, at the establishment of the employer engaged in such distribution;The General Counsel contends that the handbilling threatened, coerced, or re-strained Piggly Wiggly with an object of forcing the latter to cease doing businesswith Refrigeration and that such conduct was not protected by the proviso becausethe installation work done by Refrigeration was not a product produced by it anddistributed by Piggly Wiggly."Respondent contends, on the other hand, that itspeaceful distribution of the handbills did not "threaten, coerce, or restrain" withinthe contemplation of Section 8(b) (4)'(ii) (B) but that even if considered coercive,the handbilling comes within the intent of the publicity proviso and was thereforenot unlawful.The statute does not define the words, "threaten, coerce, or restrain" as used inthe (ii) provision of Section 8(b) (4) and, like the similar words "restrain or coerce"appearing in Section 8(b) (1) (A), must be interpreted in the light of other provisionsof the statute and the legislative history showing congressional intent.12The (ii) provision first appears in the administration bill (S. 748 and H.R. 3540)introduced in the Senate by Senator Goldwater and others on January 28, 1959(ILeg.Hist. (1959) 84, 142) and in the House by Congressmen Kearns andHiestand on January 29, 1959 (II Leg. Hist. (1959) 1461).13Accompanying theadministration bill was an explanatory statement prepared by the Department ofLabor, pointing out certain loopholes in the Taft-Hartley Act which the new billwas designed to close (105 Daily Congressional Record 1153, 1161, 1163; II Leg.Hist. (1959) 976, 977, 979).Among those loopholes was one permitting "directcoercion of secondary employers" to cease doing business with another with whoma union had a labor dispute. It was pointed out by Goldwater and other sponsorsof the administration bill-or of other bills, including the Landrum-Griffith bill,which adopted the identical (ii) language-that under the Taft-Hartley Act unionscould not exert pressure upon employees to engage in a work stoppage to force aneutral employer to cease doing business with another employer but that they couldlawfully coerce the neutral employer himself by such means as threatening him witha picket line or strike,insistingupon the execution of a hot cargo contract, orthreatening to refuse or actually refusing to supply the employer with needed crafts-"Counsel for Piggly Wiggly argues, in addition, that even if the proviso is applicableto the publicizing of a dispute with one furnishing a service rather than a product, itwould not protect Respondent because the handbills contained untruthful statements. Itcontends,in the first place, that Refrigeration is not a subcontractor since Piggly Wigglycontracts directly with Refrigeration. It may well be that Refrigeration, in its relationto Piggly Wiggly, is not a subcontractor, but in the general senseusedby Business AgentBrown in this case, it was a subcontractor (see footnote8, supra).In any event, aninaccuracy with respect to such an immaterial matter would not, in my view, render un-protected a statement which would otherwise be protected.PigglyWigglyargues, also,that the handbills must be considered untruthful because there was insufficient proofthat Refrigeration's single employee, characterized by Piggly Wiggly as a helper ratherthan a journeyman, received substandard wages.There is credible evidence, however, notonly that the employee had been competently performing the work of a journeyman, butthat a wage rate below the union scale-which had been adopted by the city, the countycommissioners,and the United States Department of Labor for public contracts-wascharged to Piggly Wiggly for the work of both the employee and a member of the partner-ship itselfI conclude, therefore, that the handbills did truthfully advise the public ofthe facts relating to the labor dispute19 Cf.N L.R B v. Drivers, Chauffeursand HelpersLocal Union No639,et al. (CurtisBrothers),362 U.S274, 285,in which the Supreme Court, after examining the legislativehistory of Section 8(b)(1)(A) and other provisions of the statute, held that the prohibi-tionagainst union restraint or coercion of employees contained in Section 8(b) (1) (A)was meant to encompass "unioncoercion such as that brought about by threats of re-prisal against employees and their families in the course of organizing campaigns; alsodirect interference by mass picketing and other violence," not such coercion as might re-sult from peaceful picketing to obtainrecognitionby the employer of a minority union18 The Kennedy-Ervinbill ('S. 1555) which passed the Senate on April 25, 1959, madeno changesin the Section8(b)(4) provisionsof the Taft-Hartley Act (105 Daily Con-gressional Record6048, 6319-6320;II Leg. Hist. (1959)1257,1262-1263).S. 1555 laterincorporated the provisions of the Landrum-Griffin bill (H R. 8342) and; as amended,was enacted. PLUMBERS AND PIPEFITTERS LOCAL UNION 142, AFL-CIO 317men from a hiring hall list; and that the (ii)provision of the new bill was designedto prohibit thisdirectcoercion of employers.14Neither the Secretary of Labor nor the legislative sponsors of the administrationbill gave any indication that they meant the (ii) provision to outlaw such indirectpressure upon neutral employers as the distribution of leaflets to customers or,indeed, any other kind of indirect pressure upon such employers.However, late inthe debates on the Landrum-Griffin bill, which had adopted the (ii) language of theadministration bill,Congressman Griffin, in response to a question, expressed hisopinion that the (ii) provision would preventpicketingat customer entrances ofneutral employers or of newspapers or radio stationsrunningadvertisements of theprimary employer if the purpose of the picketing was to coerce the neutrals tocease doing business with the primary employer, but that the bill would be "limitedby the constitutional right of free speech" (105 Daily Congressional Record 14339,Aug. 12, 1959; II Leg. Hist. (1959) 1615).On the other hand, opponents of theprovision in both the Senate and House had objected to the outlawing even ofcustomer picketing and had predicted, moreover, that the(ii) languagemight beinterpreted to reach not only picketing but the distribution of leaflets and advertise-ments in the newspapers and over radios.115The Landrum-Griffin bill, as passed by the House on August 14, 1959, did notcontain the publicity proviso.Thereafter,Congressman Thompson and SenatorKennedy prepared an analysis of the bill's secondary boycott and hot cargo pro-visions in which they criticized the (ii) provision on the ground that, as worded,"The prohibition reaches not only picketing but leaflets, radio broadcasts and news-paper advertisements, thereby interfering with free speech" (printed at Thompson'srequest as an extension of remarks, 105 Daily Congressional Record 15222, Aug. 20,1959; II Leg. Hist. (1959) 1708).They believed that "one of the apparent purposesof the amendment is to prevent unions from appealing to the general public asconsumers for assistance in a labor dispute" and were unwilling to accept thatportion of the House bill(ibid.).The publicityprovisiowas added by the Senateand House conferees.Theconference report filed on September 3 merely states that the proviso to Section8(b)(4) was added and set forth its language (H.R. No. 1147 on S. 1555; I Leg.Hist.(1959)942).It is therefore of no more assistance than the words of thestatute itself in interpreting legislative intent.Some light, however, is shed on thatintent by action taken or statements made in the two houses of Congress immedi-ately before and after the filing of the conference report.Thus Senator Kennedy, on September 2, made an informal report to the Senateon the results of the conference in which he reported,inter dlia(105 Daily Con-gressional Record 16254-16255; II Leg. Hist. (1959) 1388-1389) :.The House bill prohibited the union from carrying on any kind ofactivity to disseminate informational material to secondary sites.They couldnot say that there was a strike in a primary plant.We quite obviously are opposed to their affecting liberties in a secondary strikeor affecting employees joining,but the House languageprohibitednot onlysecondary picketing, but even the handing out of handbills or even taking outan advertisement in a newspaper.Under the language of the conference,we agreed there would not be picketingat a secondary site.What was permitted was the giving out of handbills orinformation through the radio,and so forth.At the time of making this informal report, Kennedy announced that he expectedthe language to be put in final form and included in a formal report on thefollowing day.On the next day, during debate on the formal report, Kennedy,after pointing out that publicity regarding products made under sweatshop condi-14 See, e g , Goldwater,105 Daily'Congressional Record 5764,Apr. 21,1959(II Leg.Hist.(1959)1079)Curtis, 105 Daily Congressional Record 1176,Jan. 28, 1959 (H Leg.Hist.(1959)989)Dirksen,105 Daily Congressional Record 1567-1568, Feb. 4, 1959(II Leg Hist.(1959)993-994) ;Griffin,105 Daily Congressional Record 13092, 14195,July 27 and Aug.11, 1959(II Leg. Hist.(1959)1523, 1568) ;Rhodes, 105 Daily Con-gressional Record 14208,Aug. 11,1959(II Leg. Hist.(1959)1581) ;S.Rept. 187 onS. 1555, p. 79 (I Leg. Hist.(1959) 475).15 See, e.g.,Humphrey,105 Daily Congressional Record 5580, Apr.17, 1959 (II LegHist. (1959)1037)and speech by Rayburn,Inserted in Record by Thompson,105 DailyCongressional Record 14203,Aug. 11,1959(II Leg. Hist. (1959) 1576). 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions would be protected, went on to explain the proviso in more general terms.Hestated (105 Daily Congressional Record 16414, Sept. 3, 1959; II Leg. Hist. (1959)1432):We were not able to persuade the House conferees to permit picketing in frontof that secondary shop, but we were able to persuade them to agree that theunion shall be free to conduct informational activity short of picketing. Inother words the union can hand out handbills,at the shop, can place advertise-ments in newspapers, can make announcements over the radio, and can carryon all publicity short of having ambulatory picketing in front of a secondarysite.In the House, prior to the filing of the formal conference report, CongressmanGriffin made a preliminary report on the agreement worked out in conference, towhich was attached a summary analysis of the conference agreement.This analysisstated that the conference agreement adopted by the House provision which"Close[d] loopholes which permitted secondary boycotts through coercion applieddirectly against secondary employer (instead of his employees)." It also statedthat the House bill "Prohibits secondary customer picketing at retail store whichhappens to sell product produced by manufacturer with whom union has dispute"and that the conference agreement "adopts House provision with clarification thatother forms of publicity are not prohibited" (105 Daily Congressional Record16539, Sept. 3, 1959; II Leg. Hist. (1959) 1712).On September 9, after theconference report had been filed, Senator Goldwater caused to be inserted in theCongressional Record a summary analysis of the conference agreement in languageidentical to the analysis attached to Griffin's preliminary report (105 Daily Con-gressional Record 17180-17181; II Leg. Hist. (1959) 1453-1454).There can beno doubt that this analysis discloses a specific awareness of fears voiced by Kennedyand others that the prohibition against threatening, coercing, or restraining employerswould interfere with the right of free speech in publicizing that a product distributedby the neutral employer was made by an unfair employer; 16 but I am convincedfrom other and more general language used that the object sought to be accomplishedwas protection of truthful publicity other than by means of picketing and that thereference to products was meant to illustrate a familiar example rather than toexclude disputes involving services.The Senate Committee Analysis, printed on September 10, made no distinctionbetween publicity aimed at products and that aimed at services. It explains that "Aproviso to Section 8(b)(4) permits `publicity other than picketing, for the purposeof truthfully advising the public . . . ,' as long as such publicity does not have `aneffect of inducing any individual' not to perform services at the secondary employer'splace of business." (I Leg. Hist. (1959) 966. )At no time during consideration of the conference report did anyone suggest thatthe proviso was meant to prohibit any truthful publicity by means other thanpicketing, provided, of course, that the publicity, as in this case, did not have theeffect of causing employees of the neutral employer to cease handling products orperforming services.Even those who criticized the (ii) provision and the Section8(b)(4) proviso as unduly interfering with the right of free speech did so on theground that picketing should be given the same protection as other forms oftruthful publicity, or because they saw no reason for outlawing truthful publicitymerely because of the manner in which it might effect employees of the neutralemployer.17On the basis of the legislative history outlined above, I am convinced that thosewho drafted the administration bill, in which the ((ii) language first appears, meantto prohibit only direct coercion of neutral employers, not indirect coercion such asappeals to customers of the neutral employer; that it was during the course of thedebates on the legislation that sentiment developed for prohibiting secondarycustomer picketing and also other forms of publicity which had the effect of causing19 See example given in Thompson-Kennedy analysis (105 Daily Congressional Record15222, Aug. 20, 1959; II Leg. Hist. (1959) 1708) and Kennedy's subsequent statement(105 Daily Congressional Record 16414, Sept. 3, 1959; II Leg. Hist. (1959) 1432) ;example given by Humphrey (105 Daily Congressional Record 5579-5580, Apr 17, 1959;II Leg. Hist. (1959) 1036-1037) ; and statement by Morse (105 Daily CongressionalRecord 16397-16398, Sept. 3, 1959; II Leg. Hist. (1959) 1426-1427). See also compila-tion of legislative history in Intermediate Report of Reeves R. Hilton, inGeneral Drivers,etc.Local Union No. 968, at at. (Schepps Grocery Co.),133 NLRB 142017 See, e.g, Morse, 105 Daily Congressional Record 16397-16398, Sept. 3, 1959 (II Leg.Hist. (1959) 1426-1427) ; and Roosevelt, 105 Daily Congressional Record 16644, Sept. 4,1959 (II Leg. Hist. (1959) 1729). PLUMBERS AND PIPEFITTERS LOCAL UNION 142, AFL-CIO 319employees of the neutral employer not to handle products or performservices;and that it was the intent of Congress to prohibit those types of publicity but nototherwise to outlaw truthful publicity.In other words, except for the proviso,there would be no sound basis for holding that sponsors of the bill,18 intended tooutlaw the peaceful distribution of leaflets to customers of a neutral employer,truthfully advertising the facts of a labor dispute involving one with whom theneutral did business.The addition of a proviso to make certain that one type ofpublicity,which critics of the bill feared might be outlawed, would be permittedshould not, in these circumstances, have the effect ofipso factoprohibiting all otherkinds of publicity not specifically mentioned in the proviso. If, as the GeneralCounsel contends, the statute should be construed as outlawing the distribution ofleaflets publicizing a labor dispute with an employerfurnishing servicesto a neutralperson,merely because services are not mentioned in the proviso, then it couldas reasonably be argued that picketing for the same purpose would be lawful, forthe proviso expressly excepts picketing only to advertise a dispute involvingproducts of the primary employer distributed by the neutral.But the legislativeintent,inmy view, was to prohibit picketing, whether a product or service beinvolved,while permitting other forms of truthful publicity which do not causeemployees of the neutral to cease performing any work.I am reinforced in this view by frequent references in the legislative history,made by sponsors as well as critics of the bill, to preserving the constitutional rightof free speech.19 It was recognized that there is inherent in the act of picketing acoercive influence which may be unrelated to the content of the legend on thepicketsignand that the act of picketing may therefore be lawfully enjoined insituations inwhich the constitutional right of free speech would protect thedissemination of information and appeals by other means20If,as it appears,Congress meant by the proviso to insure to unions their exercise of the constitu-tional right of free speech,I can see.no basis for its distinguishing between theexercise of that right in publicizing a dispute involving products and one involvingservices; and I do not believe that Congress intended to make such a distinction.Iaccordingly find that Respondent, by distributingleafletsatPigglyWigglystores truthfully advising the public that Piggly Wiggly allowed subcontractors topay substandard wages, did not threaten, coerce, or restrain Piggly Wiggly withinthe meaning of Section 8(b) (4) (ii) (B) and the publicity proviso.21IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, occurringin connectionwith oper-ations of the persons concerned as set forthin sectionI, above, have a close, intimate,13 It is to the sponsors rather than the critics of a bill that one should look in determin-ing legislative intent.Mastro Plastics Corp.,etat.v.N.L.R.B.,350 U.S.270, 288,footnote 22.10 See, e.g., Griffin, 105 DailyCongressional Record 14339,Aug. 12,1959;II Leg. Hist.(1959)1615; Humphrey,105 Daily Congressional Record 5580, Apr. 17, 1959;II Leg.Hist.(1959)1037;Morse, 105 Daily Congressional Record 16398, Sept.3, 1959;II Leg.Hist.(1959)1427;Rayburn,105 Daily Congressional Record 14203,Aug. 11, 1959;II Leg. Hist.(1959)1576; Thompson-Kennedy analysis,105 Daily Congressional Record15222,Aug. 20,1959;II Leg. Hist.(1959)1708; Udall,105 Daily Congressional Record16637,Sept. 4, 1959;II Leg. Hist.(1959)1722;Roosevelt,105 Daily CongressionalRecord 16644,Sept. 4, 1959;11 Leg. Hist.(1959)1729; Douglas, 105 Daily CongressionalRecord A8372, Sept. 24, 1959;II Leg. Hist.(1959) 1834.20CitingBakery DriversLocal v. Wohl, 315 U.S. 769, 776-777;U.S. v. Hutcheson,312 U.S. 219,243;Thornhill v. Alabama,310 U.S. 88, 104-105;N L.R.B. v.InternationalAssociation of Machinists,Lodge 942,etc.(AlloyMfg.Co.),263 F.2d 796(C A. 9).21 The Board has not yet passed upon the issues presented in this type of case. OneTrial Examiner,Maurice M.Miller,in considering the legality of unfair listing of a con-tractor dealing with a nonunion subcontractor,has reached the same result which I havereached.ElectricalWorkers Union,Local 73(Northwest Construction,etc.), 134 NLRBNo. 46.On the other hand,another Trial Examiner,Louis Libbin,has construed "Do NotPatronize"leaflets in a similar situation to fall within the proscription of Section8(b) (4) (1i) (B).Local No.662, Radioand Television Engineers,et al.(Middle SouthBroadcastingCo.), 133 NLRB 1698. And cf. the Intermediate Reports of Trial ExaminerRamey Donovan inLocal 1921, United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Spar Builders, at al.),131NLRB 1052, and of George A. Downing inLafayette Building and Construction Trades Council(Southern Construction Corporation),132 NLRB 673, in each of which it was indicated-although not necessary to decide-that the proviso protects publicity involving one furnishing products but not one furnishingservices. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDand substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction which I find will effectuate the policies of the Act.The record does not indicate that Respondent's dispute with Refrigeration ex-tended to all persons with whom Refrigeration did business. It appears merelythat Respondent was attempting to induce Refrigeration to employ its members---orat least to pay union wages-for refrigeration installation work at Piggly Wigglystores in the San Antonio area where Refrigeration did business.The picketing ofthe Piggly Wiggly store at the Northwest Shopping Center did, however, cause workstoppages among employees of two other employers on that project and, in orderto prevent Respondent from causing similar interruptions of work in the future,itwill be necessary to require it to cease and desist from inducing or encouragingpersons employed by Piggly Wiggly or by any other persons in the San Antonio areaoperating at a common situs with Piggly Wiggly, to engage in such a work stoppage,where an object is to force or require Piggly Wiggly to cease doing business withRefrigeration.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.PigglyWiggly is a person engaged in commerce or in an industry affectingcommerce withinthe meaningof Section 8(b) (4) of the Act.2.By threatening Piggly Wiggly that its failure to use Respondent's membersfor refrigeration installation work might result in violence, Respondent threatened,coerced, and restrained Piggly Wiggly within the meaning of Section 8(b) (4) (ii) (B)of the Act.3.By picketing the Northwest Shopping Center on April 26, 1960, Respondenthas induced and encouraged individuals employed by Dillard and Johnson and otherpersons toengage ina strike or a refusal in the course of their employment toperform any services, and has restrained and coerced Piggly Wiggly, in each casewith an object of forcing or requiring Piggly Wiggly to cease doing business withRefrigeration, and has thereby violated Section 8(b)(4)(i) and (ii) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.Respondent has not, by its distribution of handbills at Piggly Wiggly storeson and after April 26, 1960, threatened, coerced, or restrained Piggly Wiggly withinthe meaning of Section 8(b) (4) (ii) (B) of the Act.[Recommendations omitted from publication.]Standard Industries,Inc., Aggregate DivisionandInternationalUnion of Operating Engineers,Local627,AFL-CIO.CaseNo. 16-CA-1336. September 22, 1961DECISION AND ORDEROn August 22, 1960, Morton D. Friedman issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a brief in support thereof. In addition, Respondentfiled a "Motion to Supplement Record."133 NLRB No. 40.